DETAILED ACTION

Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 2/21/20.  Claims 1-20 are pending.  The IDS filed 6/22/20 has been considered by the examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1. 4-9. 12-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dala et al. (US 2013/0024382 A1 -hereinafter Dala) in view of  Hinkamp (US2013/0262155 A1).
Regarding claim 1, Dala discloses a method (methods; Abstract): 

 setting a priority level for the unique case file based on priorities associated with the one or more anonymous DICOM object(s) (encrypted medical data; patients'
medical records and may include information such as patients' imaging data; medical images may be collected by an image server with known format 112, such as DICOM; the user on a console may designate the importance (priority) of a particular message; if a message is related to a medical emergency situation, such as a heart attack victim being transported in an ambulance, the console operator may designate it as a high priority message; para [0047], [0080]. [0113], (0190]); 
uncompressing and validating at least one of the one or more anonymous DICOM object (s) (the handheld device may send a download request back to the server which then transmits the data; medical records may be downloaded (uncompressed) from an EMR database server; encrypted medical data; patients' medical records and may include information such as patients' imaging data; medical images may be collected by an image server with known format 112, such as DICOM; validate transmissions from the computing device; para [0047], [0064], (0080], [0090], [0113], (0333]); and 

Dala fails to disclose a computer-implemented method of analyzing health data over a decentralized cloud-computing platform, the method. Hinkamp discloses a computer-implemented method of analyzing health data over a decentralized cloud-computing platform (analyze health data from decentralized sources; source of data about an end user/patient that is stored on the server; data could be secured in cloud server; cloud computing with data analytics; para (0002], [0068]. [0108]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a computer-implemented method of analyzing health data over a decentralized cloud-computing platform as taught by Hinkamp into the system of Dala for the purpose of analyzing health data from decentralized sources which promise to support medical decision making in order to improve the quality and cost effectiveness of healthcare.
Regarding claim 4, Dala in view of Hinkamp discloses the computer-implemented method of claim 1. In addition, Dala discloses further comprising: 

advancing analysis of the unique case file based on the status and the priority level of the unique case file (the auto-analysis may determine the priority; priority or urgency assessments; the system may distinguish between conditions based on determined priorities and may deliver medical data to the physician in order of highest priority first; For example, the console may order a heart attack condition as a higher priority than a high temperature condition;para (0272]).
Regarding claim 5, Dala in view of Hinkamp discloses the computer-implemented method of claim 1. In addition, Dala discloses further
comprising: 
setting the priority level for the unique case file based on an entity generating one or more DICOM object(s) associated with the one or more anonymous DICOM objects (patients' medical records and may include information such as patients' imaging data; encrypted medical data; medical images may be collected by an image server with known format, such as DICOM; the user on a console may designate the importance (priority) of a particular message; if a message is related to a medical emergency situation, such as a heart attack victim being transported in an ambulance, the console operator may designate it as a high priority message; para [0047), [0080).

Regarding claim 6, Dala in view of Hinkamp discloses the computer-implemented  method of claim 1. In addition, Dala discloses further comprising: generating a draft result report based on the received analysis (receives and displays the transmitted data, such as multiple pages of summarized data; the data may be displayed in a keyword format so that the physician may quickly grasp the data of most
interest, or click on specific key words to view a detailed listing of the related underlying patient-physician interaction record; the physician may then update the current data record; para (01311); and generating an interactive user interface of the draft result report (the user uses tools (e.g., a graphical user interface) on a user console 120 to select medical data to transmit to the physician; para [00641).
Regarding claim 7, Dala in view of Hinkamp discloses the computer-implemented method of claim 1. In addition, Dala discloses further comprising: 
receiving a modification to the draft result report (underlying patient-physician interaction record; the physician may then update (modify) the current data record or create a new one, perhaps with new observations or a new treatment plan; para (01311);
generating a final result report based on the modification (underlying patient-physician interaction record; the physician may then update the current data record or create a new one; para (0131]); and storing the final result report (the patient's health 
portal; data interactions, such as on-demand data transfers between electronic medical record databases and the physician's mobile device; para (00501).
Regarding claim 8, Dala in view of Hinkamp discloses the computer implemented method of claim 6. In addition, Dala discloses wherein the final result report is pushed to a database, a pre-defined identified network address, or a requesting web interface using secure Hypertext Transfer Protocol (HTTPS) (a hospital may post patient medical records on a website portal; data interactions, such as on-demand data transfers between electronic medical record databases and the physician's mobile device; para (00501).
Regarding claim 9, Dala discloses a system (systems; Abstract) comprising: and one or more processors configured to execute the instructions to perform a method (processor is configured with processor-executable instructions to perform operations; claim 22) including:
 receiving a unique case file containing one or more anonymous DICOM object(s) for analysis (receiving transmissions on mobile computing devices, physicians may review a patient's medical data; encrypted medical data; patients' medical records and may include information such as patients' imaging data; enable communicating medical images to a physician's handheld device and providing tools to enable the physician to remotely review such images; medical images may be collected by an image server with known format 112, such as DICOM; para [0012], (0047). [0080), (0113)); 

uncompressing and validating at least one of the one or more anonymous DICOM object (s) (the handheld device may send a download request back to the server which then transmits the data; medical records may be downloaded (uncompressed) from an EMR database server; encrypted medical data; patients' medical records and may include information such as patients' imaging data;
medical images may be collected by an image server with known format 112, such as DICOM; validate transmissions from the computing device; para (0047], (0064), (0080), [0090]. (0113), [03331); and 
transmitting an analysis of at least one of the uncompressed and validated
anonymous DICOM object(s) (medical records may be downloaded (uncompressed) from an EMR database server; the system may distinguish (analysis) between conditions based on determined priorities and may deliver (transmit) medical data to the physician in order of highest priority first; validate transmissions from the computing device; para [0090], (0272]. [03331), the analysis having been completed according to the priority level of the unique case file (the system may distinguish (analysis) between 
Dala fails to disclose one or more data storages devices storing instructions of analyzing health data over a decentralized cloud-computing platform. Hinkamp discloses one or more data storages devices storing instructions of analyzing health data over a decentralized cloud-computing platform (central repository for back up storage for the distributed end users; analyze health data from decentralized sources; source of data about an end user/patient that is stored on the server; data could be secured in cloud server; cloud computing with data analytics; para (0002]. [0037), [0068), [01081).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include one or more data storages devices storing instructions of analyzing health data over a decentralized cloud-computing platform as taught by Kinkamp into the system of Dala for the purpose of analyzing health data from decentralized sources which promise to support medical decision making in order to improve the quality and cost effectiveness of healthcare.
Regarding claim 12, Dala in view of Hinkamp discloses the system of claim 9. In addition, Dala discloses wherein the system is further configured for: 
monitoring a status of the unique case file (data may also be collected by a patient's home monitoring systems, which may report physical, chemical, electrical or other patient's medical parameters; the system may distinguish between conditions based on determined priorities and may deliver medical data to the physician in order of highest priority; para [0062), (02721); and 

Regarding claim 13, Dala in view of Hinkamp discloses the system of claim 9. In addition, Dala discloses wherein the system is further configured for: 
setting the priority level for the unique case file based on an entity generating one or more DICOM object(s) associated with the one or more anonymous DICOM objects (patients' medical records and may include information such as patients' imaging data; encrypted medical data; medical images may be collected by an image server with known format, such as DICOM; the user on a console may designate the importance (priority) of a particular message; if a message is related to a medical emergency situation, such as a heart attack victim being transported in an ambulance, the console operator may designate it as a high priority message; para [0047), [0080).
[0113), [01901) and/or an entity analyzing the one or more anonymous DICOM objects (encrypted medical data; medical data stored in electronic format may be analyzed by the console or server; medical images may be collected by an image server with known format, such as DICOM; para (0080), (0083), (01131).
Regarding claim 14, Dala in view of Hinkamp discloses the system of claim 9. In addition, Dala discloses wherein the system is further configured for (systems for communicating a patient medical file; Abstract): 

underlying patient-physician interaction record; the physician may then update the current data record; para (01311); and
 generating an interactive user interface of the draft result report (the user uses tools (e.g., a graphical user interface) on a user console 120 to select medical data to transmit to the physician; para (00641).
Regarding claim 15, Dala in view of Hinkamp discloses the system of claim 9. In addition, Dala discloses wherein the system is further configured for (systems for communicating a patient medical file; Abstract): 
receiving a modification to the draft result report (underlying patient-physician interaction record; the physician may then update (modify) the current data record or create a new one, perhaps with new observations or a new treatment plan; para [01311); 
generating a final result report based on the modification (underlying patient-physician interaction record; the physician may then update the current data record or create a new one; para (01311); and 
storing the final result report (the patient's health records (store online); para (02731), a pre-defined identified network address, or a requesting web interface (a hospital may post patient medical records on a website portal; data interactions, such as 
Regarding claim 16, Dala in view of Hinkamp discloses the system of claim 15. In addition, Dala discloses wherein the final result report is pushed to a database, a pre-defined identified network address, or a requesting web interface using secure Hypertext Transfer Protocol (HTTPS) ( a hospital may post patient medical records on a website portal; data interactions, such as on-demand data transfers between electronic medical record databases and the physician's mobile device; para [00501).
Regarding claim 17, Dala in view of Hinkamp discloses a method (methods; Abstract) comprising:
 receiving a unique case file containing one or more anonymous DICOM object(s) for analysis (receiving transmissions on mobile computing devices, physicians may review a patient's medical data; encrypted medical data; patients' medical records and may include information such as patients' imaging data;
enable communicating medical images to a physician's handheld device and providing tools to enable the physician to remotely review such images; medical images may be collected by an image server with known format 112, such as DICOM; para [0012), [0047). [0080), [01131); setting a priority level for the unique case file based on priorities associated with the one or more anonymous DICOM object(s) (encrypted medical data; patients' medical records and may include information such as patients' imaging data; medical images may be collected by an image server with known format 112, such as DICOM; the user on a console may designate the importance (priority) of a particular message; if a message is related to a medical emergency situation, such as a heart 
server which then transmits the data; medical records may be downloaded (uncompressed) from an EMR database server; encrypted medical data; patients' medical records and may include information such as patients' imaging data; medical images may be collected by an image server with known format 112, such as DICOM; validate transmissions from the computing device; para (004 7), [0064), [0080),
(0090), (0113), (03331); and
 transmitting an analysis of at least one of the uncompressed and validated anonymous DICOM object(s) (medical records may be downloaded (uncompressed) from an EMR database server; the system may distinguish (analysis) between conditions based on determined priorities and may deliver (transmit) medical data to the physician in order of highest priority first; validate transmissions from the computing device; para (0090), [0272). [03331), the analysis having been completed according to the priority level of the unique case file (the system may distinguish (analysis) between conditions based on determined priorities and may deliver medical data to the physician in order of highest priority first; for example, the console may order a heart attack condition as a higher priority than a high temperature condition; para (02721). 
Dala fails to disclose a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for analyzing health data over a decentralized cloud-computing platform.  Hinkamp 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for analyzing health data over a decentralized cloud-computing platform as taught by Hinkamp into the system of Dala for the purpose of analyzing health data from decentralized sources which promise to support medical decision making in order to improve the quality and cost effectiveness of healthcare.
Regarding claim 19, Dala in view of Hinkamp discloses the non-transitory computer readable medium of claim 17. In addition, Dala discloses the method further comprising: wherein the system is further configured for: monitoring a status of the unique case file (data may also be collected by a patient's home monitoring systems , which may report physical. chemical, electrical or other patient's medical parameters; the system may distinguish between conditions based on determined priorities and may deliver medical data to the physician in order of highest priority; para [0062]. [0272]); 
Regarding claim 20, Dala in view of Hinkamp discloses the non-transitory computer readable medium of claim 17. In addition, Dala discloses the method further comprising: setting the priority level for the unique case file based on an entity generating one or more DICOM object(s) associated with the one or more anonymous DICOM objects (patients' medical records and may include information such as patients' imaging data; encrypted medical data; medical images may be collected by an image server with known format, such as DICOM; the user on a console may designate the importance (priority) of a particular message; if a message is related to a medical
emergency situation. such as a heart attack victim being transported in an ambulance, the console operator may designate it as a high priority message; para [0047], [0080], (0113], (0190]) and/or an entity analyzing the one or more anonymous DICOM objects (encrypted medical data; medical data stored in electronic format may be analyzed by the console or server; medical images may be collected by an image server with known format, such as DICOM; para [0080], [0083], [0113]).

Claims 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dala et al. (US 2013/0024382 A1 -hereinafter Dala) and  Hinkamp .
Regarding claim 2, Dala in view of Hinkamp discloses the computer-implemented method of claim 1.
 Dala and Hinkamp fails to disclose wherein the analysis comprises: 
generating a volume image file based on at least one of the anonymous DICOM object(s) of the unique case file, the volume image file representing a three dimensional (3D) volume; generating an archive file including analysis data associated with the volume image file; and generating a patient-specific model based on the volume image file and the archive file. 
Zhao discloses wherein the analysis (image interpretation report is generated from the medical image data; the analysis; para [0004], [0059]) comprises:
generating a volume image file based on at least one of the anonymous DICOM object(s) of the unique case file (a data store to store medical data such as digital imaging and communications in medicine (DICOM) compatible data or other image data; employing volume rendering techniques to render large volume of medical images; providing case uploads (e.g., number of cases, volume of image data);
para (0031], (0038], [0039]), the volume image file representing a three dimensional (3D) volume (CAT scans, MRI facilitates a wide range of clinical applications, including 3D imaging, and provides large amounts of data by scanning large volumes with high resolution; para [0003]); 
generating an archive file including analysis data associated with the volume image file (image interpretation reports are usually digitized, stored, managed and 
generating a patient-specific model based on the volume image file and the archive file (provide a comprehensive and customized EP planning workfiow for ablation and lead approach planning; a customized report can be automatically
generated, as part of cloud services, based upon these data; also includes report generation as defined by the Society of Cardiovascular Computed Tomography (SCCT) guidelines; para [0108], [0109]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the analysis comprises: generating a volume image file based on at least one of the anonymous DICOM object(s) of the unique case file, the volume image file representing a three dimensional (3D) volume; generating an archive file including analysis data associated with the volume image file; and generating a patient-specific model based on the volume image file and the archive file as taught by Zhao into the system of Dala and Hinkamp for the purpose of providing an image processing system that includes a variety of medical imaging processing tools or applications that can be invoked and utilized by clients via their respective client applications.
Regarding claim 10, Dala in view of Hinkamp discloses the system of claim 9. Dala and Hinkamp fails to disclose wherein the analysis is further comprised of: 

 Zhao discloses wherein the analysis is further comprised of (image interpretation report is generated from the medical image data; the analysis; para [0004], [0059]):
generating a volume image file based on at least one of the anonymous DICOM object(s) of the unique case file (a data store to store medical data such as digital imaging and communications in medicine (DICOM) compatible data or other image data; employing volume rendering techniques to render large volume of medical images; providing case uploads (e.g., number of cases, volume of image data);
para [0031], [0038], [0039]), the volume image file representing a three dimensional (3D) volume (CAT scans, MRI facilitates a wide range of clinical applications, including 3D imaging, and provides large amounts of data by scanning large volumes with high resolution; para [0003]); 
generating an archive file including analysis data associated with the volume image file (image interpretation reports are usually digitized, stored, managed and distributed in plain text in a Radiology Information System (RIS) with accompanying representative images and the original examination stored in a Picture Archiving Communication System (PACS) which is often integrated with the RIS; data
store to store or archive medical image data captured by a variety of image capturing devices, such as CT, MRI, PET, SPECT, ultrasound, tomography; para [0004], [0093]); 
generated, as part of cloud services, based upon these data; also includes report generation as defined by the Society of Cardiovascular Computed Tomography (SCCT) guidelines; para [0108], [0109]). 
It would have been obvious to one of ordinary skill in the art at the time
the invention was made to include wherein the analysis is further comprised of: generating a volume image file based on at least one of the anonymous DICOM object(s) of the unique case file, the volume image file representing a three dimensional (3D) volume; generating an archive file including analysis data associated with the volume image file; and generating a patient-specific model based on the volume image file and the archive file as taught by Zhao into the system of Dala and Hinkamp for the purpose of providing an image processing system that includes a variety of medical imaging processing tools or applications that can be invoked and utilized by clients via their respective client applications.
Regarding claim 18, Dala in view of Hinkamp discloses the non-transitory computer readable medium of claim 17. Dal a and Hinkamp fails to disclose wherein the analysis comprises: generating a volume image file based on at least one of the anonymous DICOM object(s) of the unique case file, the volume image file representing a three dimensional (3D) volume; generating an archive file including analysis data associated with the volume image file; and generating a patient-specific model based on the volume image file and the archive file.

generating a volume image file based on at least one of the anonymous DICOM object(s) of the unique case file (a data store to store medical data such as digital imaging and communications in medicine (DICOM) compatible data or other image data; employing volume rendering techniques to render large volume of medical images; providing case uploads (e.g., number of cases, volume of image data); para [0031], [0038], [0039]), the volume image file representing a three dimensional (3D) volume (CAT scans, MRI facilitates a wide range of clinical applications, including 3D imaging, and provides large amounts of data by scanning large volumes with high resolution; para [0003]); 
generating an archive file including analysis data associated with the volume image file (image interpretation reports are usually digitized, stored, managed and distributed in plain text in a Radiology Information System (RIS) with accompanying representative images and the original examination stored in a Picture Archiving Communication System (PACS) which is often integrated with the RIS; data store to store or archive medical image data captured by a variety of image capturing devices, such as CT, MRI, PET, SPECT, ultrasound, tomography; para (0004], [0093]); and 
generating a patient-specific model based on the volume image file and the archive file (provide a comprehensive and customized EP planning workflow for ablation and lead approach planning; a customized report can be automatically generated, as part of cloud services, based upon these data; also includes report generation as 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the analysis comprises: generating a volume image file based on at least one of the anonymous DICOM object(s) of the unique case file, the volume image file representing a three dimensional (3D) volume; generating an archive file including analysis data associated with the volume image file; and generating a patient-specific model based on the volume image file and the archive file as taught by Zhao into the system of Dala and Hinkamp for the purpose of providing an image processing system that includes a variety of medical imaging processing tools or applications that can be invoked and utilized by clients via their respective client applications.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dala et al. (US 2013/0024382 A1 -hereinafter Dala) and  Hinkamp (US2013/0262155 A1), in view of Zhao et al. (US 2013/0208966 A1-hereinafter Zhao) and in further view of Zavislan (US 2002/0010394 A1).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/            Primary Examiner, Art Unit 3626